Citation Nr: 9935748	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He died in May 1997 

This appeal arises from a rating decision of June 1997 from 
the Atlanta, Georgia, Regional Office (RO).

The appellant is the veteran's widow.


REMAND

On July 13, 1999, the appellant was sent a letter by the RO 
which advised her that her case was being transferred to the 
Board of Veterans' Appeals (Board) for disposition.  The 
letter also indicated that she had 90 days in which to submit 
any additional evidence to the Board.  In August 1999, the 
appellant submitted a private medical statement to the RO.  
The RO forwarded this statement to the Board where it was 
received on September 10, 1999.  Therefore, additional 
evidence was received at the Board within 90 days of transfer 
of the case to the Board.  The appellant did not include a 
waiver of consideration of this medical statement by the RO.  
Accordingly, the case must be remanded to the RO for 
consideration of the private medical statement.  38 C.F.R. 
§ 20.1304(a), (c) (1999).


Accordingly, this case is REMANDED for the following:

The RO should again review the 
appellant's claim, including the private 
medical statement that was received at 
the Board in September 1999, and 
determine whether service connection for 
the cause of the veteran's death can be 
granted.  The RO should conduct any 
additional evidentiary development deemed 
necessary.

If the decision remains adverse to the appellant, she and her 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


